    Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 1 of 26




                      IN THE UNITED STATE DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



                                           )
 AQUAVIT PHARMACEUTICALS, INC.             )
                                           )     NO. l:19-cv-3351-VEC-RWL
                            Plaintiff,     )
                                           )
               v.                          )
                                           )
 U-BIO MED, INC.                           )
 GLOBAL MEDI PRODUCTS, and                 )
 NYUN SHI EUM aka NYEON-SIK EUM,           )     REDACTED COPY
                                           )
                            Defendants.    )
                                           )




                           DEFENDANTS OPPOSITION
                     TO PLAINTIFF’S MOTION FOR SANCTIONS




                                          Thomas J. Vetter (TV 0364)
                                          LUCAS & MERCANTI, LLP
                                          30 Broad Street
                                          New York, NY 10004
                                          Email: tvetter@lmiplaw.com
                                          Tel.: (212) 661-8000
                                          Attorneys for U-Bio Med, Inc. and
                                          Nyeon-Sik Eum

Date: February 8, 2021
       Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 2 of 26




                                               TABLE OF CONTENTS



I.      PLAINTIFF’S MOTION IGNORES THE STEP OF DETERMINING
        WHICH CATEGORIES OF SALES DERIVED FROM VIOLATING
        THE MPI CAN BE ASCERTAINED ................................................................................ 1
                  Defendants’ “Aquagold” Sales to Countries
                  Where UBM Did Not have
                  an “Aquagold” Trademark Registration ................................................................. 3
                  Defendants’ Costs of Making
                  Their Microneedle Device Units ............................................................................. 3
                  Defendants’ Net Profit Per Unit .............................................................................. 4
                  Defendants’ Total Ascertainable Net Profits .......................................................... 4

II.     PLAINTIFF MOTION INCLUDES MANY FALSE OR MISLEADING
        ALLEGATIONS ................................................................................................................. 4
                  The Kim Kardashian Video
                  (See Eum Declaration, ¶ ¶ 8-17) ............................................................................. 4
                  Aquavits False and Defamatory Attacks
                  on UBM and Its Products (See Eum Declaration, ¶ ¶ 18-21) ................................. 5

III.    PLAINTIFF’S ATTORNEY FEES ARE UNSUPPORTED,
        DUPLICATIVE, AND EXCESSIVE ............................................................................... 15

IV.     DISCOVERY SANCTIONS ARE NOT WARRANTED ............................................... 16

V.      THE DELETION OF THE AQUAGOLDUBIO INSTAGRAM ACCOUNT
        WAS NEITHER WILLFUL NOR HARMFUL
        SO THAT SANCTIONS ARE NOT WARRANTED...................................................... 18

VI.     COERCIVE SANCTIONS ARE NOT NECESSARY
        AND SHOULD NOT BE IMPOSED ............................................................................... 20

VII.    CONCLUSION ................................................................................................................. 22




                                                                 i
       Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 3 of 26




                                              TABLE OF AUTHORITIES

Cases

Charles v. City of New York,
   No. 11 Civ. 2783, 2015 WL 756886 (S.D.N.Y. Feb. 20, 2015) ............................................ 17
Manhattan Indus., Inc. v. Sweater Bee By Banff. Ltd.,
   885 F.2d 1 (2d Cir.1989) ......................................................................................................... 2
United States v. International Brotherhood of Teamsters,
    948 F.2d 1338 (2d Cir. 1991) ................................................................................................ 17




                                                                  ii
             Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 4 of 26




                                   DEFENDANTS OPPOSITION
                             TO PLAINTIFF’S MOTION FOR SANCTIONS

              Defendants U-Bio Med, Inc. (“UBM”) Nyeon-Sik Eum (“EUM”) (collectively “UBM”)

     oppose Plaintiff’s motion for sanctions [DE 213].

              The purpose of this proceeding is to ascertain the exact amount of compensatory

     sanctions (including Plaintiff’s attorney fees and costs, and Defendants’ ill-gotten gains) that

     should be imposed, a determination whether the deletion of Defendants’ aquagoldubio Instagram

     account was willful and whether additional sanctions should be imposed, and whether coercive

     sanctions should be imposed. See [Docket Entries 180, 184, and 186].

              This Court is to decide in the first instance which categories of prohibited sales (sales in

     improper jurisdictions, sales without requisite disclaimer, or other) are ascertainable and for

     which the profits ought to be disgorged.” [Docket 180, n.2] Compensatory sanctions based on

     sales, i.e., “ill-gotten” gains, are “all profits earned or to be earned by Defendants from sales that

     violate or violated the MPI.” [Docket 180, p.2-3]

              Plaintiff also seeks “discovery sanctions” for a discovery deadline that Defendants

     missed by a day and a half due to technical issues with its production of 17,000 pages and even

     though Defendants stipulated to a two-day extension of Plaintiff’s following deadline.

I.       PLAINTIFF’S MOTION IGNORES THE STEP OF DETERMINING
         WHICH CATEGORIES OF SALES DERIVED FROM VIOLATING
         THE MPI CAN BE ASCERTAINED

              Plaintiff’s motion treats all of Defendants’ sales as made in violation of the MPI. That is

     not the case. To assert that is to ignore the very reason the ascertainment issue has been referred

     here.

              There is only one category of sales that can be ascertained as being made by violating the

     MPI. Those are sales of “Aquagold” devices in jurisdictions where UBM did not have an

     “Aquagold” trademark registration. That is because those sales cannot be made without

     violating the MPI.



                                                        1
     Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 5 of 26




       Plaintiffs have provided no evidence that connects sales of Defendants’ “Aquagold”

products with the presence or absence of a disclaimer. The disclaimers on the box and the user

instructions would not affect the sale since those are not visible until after the product has been

received. Defendants’ products are not displayed on a rack or on a shelf where they can be

examined before purchase. Nor has Plaintiff provided any evidence that the absence of a

disclaimer on any “Aquagold” images on Defendants’ websites and social media is the reason

Defendants made any of its sales of Aquagold products. While the disclaimers do provide

information that may or may not be of interest to consumers of the products, there is no reliable

way to connect this category of sales to the disclaimers.

       Sales of Tappytoktok and OEM labeled devices are not prohibited by the MPI, so sales of

those products, by themselves, cannot be made in violation of the MPI. Beyond that, Plaintiff

has provided no evidence that connects any of these sales with any violation of the MPI.

       Plaintiff’s basic arguments is that any sale that was not in total compliance with the MPI

or other requirements, was derived by violating the MPI, or that all of Defendants’ sales must

have been obtained because one of the images of Aquagold device on its website omitted a

clearly viewable disclaimer in violation of the MPI. See Plaintiff’s Brief at pages 18-48. The

mere existence of a defect in Defendants’ compliance with the MPI, such as not having the

disclaimer in particular language in the user manual, or where Defendants’ website or social

media did not include a proper disclaimer, does not lead to the conclusion that the sale was made

because of that defect. There needs to be some nexus, some identifiable connection, between the

sale of a product and a violation of the MPI. See Manhattan Indus., Inc. v. Sweater Bee By

Banff. Ltd., 885 F.2d 1, 5-6 (2d Cir.1989) (quoted by the Court, “[T]he concept of compensatory

relief includes profits derived by the contemnor from violation of a court order.” (emphasis

added)).

       Without evidence showing that a sale was derived from a violation of the MPI, the sale

should not be included in those for which profits should be disgorged.




                                                  2
        Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 6 of 26




    Defendants’ “Aquagold” Sales to Countries
    Where UBM Did Not have an “Aquagold” Trademark Registration

         Defendants’ sales of its “Aquagold” products to countries where it did not have a

trademark registration are ascertainable. From June 21, 2019, the date of the MPI, through the

end of 2020, UBM’s Aquagold sales to such countries was               , as follows:
 Date             Country              Quantity                 Price/unit          Total Amount
                                                                (USD)




    Defendants’ Costs of Making Their Microneedle Device Units

         The total cost to make one of UBM’s mnd devices             . The following provides a

breakdown of how the unit cost was determined. UBM provides a “Microneedle Device (MND)

Cost Breakdown” of its mnd, which includes a list of items that have been taken into

consideration to calculate the cost of a single microneedle device. Each microneedle device

costs                          . See Eum Decl. ¶58 and Exhibit 7.

         The “overhead costs” were obtained from the itemized list in the “Supplementary

Statement (Manufacturing Cost Statement)” for the year 2019. The “Supplementary Statement

(Manufacturing Cost Statement)” for the year 2020 is not available yet. This Supplementary

Statement is a certified document from the National Tax Service of Korea and its authenticity

can be confirmed at www.hometax.go.kr website. The Supplementary Statement provides a list

of costs for all manufacturing activities at UBM, including mnd. The total manufacturing cost

(excluding “I. Cost of raw material”) in 2019 was                            . About         of this

corresponds to the manufacturing of the mnd, i.e.,



                                                 3
           Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 7 of 26




                of overhead cost. This overhead cost               has been divided by the total number

      of mnd sold in 2019            to calculate                 overhead cost. See Eum Decl. ¶ 59.

          Defendants’ Net Profit Per Unit

             Defendants’ net profit per unit may be calculated by subtracting the cost per unit from the

      sales price of each unit. Thus, the calculation is

                    Total sales amount                                        .

          Defendants’ Total Ascertainable Net Profits

             Defendants’ total net profits from the sale of Aquagold mnd units to countries where

      UBM did not have a registered trademark is calculated as the number of units multiplied by the

      net profit per unit. That provides total ascertainable net profits of

II.       PLAINTIFF MOTION INCLUDES MANY FALSE OR MISLEADING
          ALLEGATIONS

          The Kim Kardashian Video (See Eum Declaration, ¶ ¶ 8-17)

             Plaintiff has accused UBM of “still” having an image from the Kim Kardashian video on

      its site. This is another example of Aquavit’s false and unfounded attacks on the character of

      Defendants.

             The Kim Kardashian video was created by a California company named “Skin Thesis

      Inc.” Skin Thesis owns the video.

             Skin Thesis and UBM have a business relationship relating to a “Golden Cocktail®

      Facial” marketed by Skin Thesis.

             Recently, Aquavit attempted to interfere in the relationship between UBM and Skin

      Thesis. Aquavit accused Skin Thesis of dealing in counterfeit and infringing goods from UBM

      and of using the Kim Kardashian video without Aquavit’s permission. See Eum Exhibit 1.

             Skin Thesis responded to Aquavit through its attorney. Eum Exhibit 2. Skin Thesis

      rejected Aquavit’s allegations and informed Aquavit that the Kim Kardashian video featured the

      Golden Cocktail® Facial and the expertise of Skin Thesis in applying it, not any Aquavit mnd


                                                           4
     Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 8 of 26




product. Skin Thesis pointed out that Aquavit had used the video without permission, and that

after promising to stop using the video, Aquavit had failed to do so.

       Skin Thesis also provided a set of emails between Skin Thesis and Aquavit establishing

the facts about the video.

       In contrast to Aquavit, UBM has received permission from Skin Thesis to use the Kim

Kardashian video on its website.

       The images currently on UBM’s website from the video do not mention Aquagold.

Therefore, there should no issue concerning the images and the MPI.

       Skin Thesis has demanded that Aquavit stop all use of the video. Eum Exhibit 2.

       Aquavit has relied on an alleged association between Aquavit and the Kim Kardashian

video to allege that UBM’s use of the video violates the MPI. It is plain that Aquavit has sought

to benefit, and has thus far benefited in this case, from its dishonest use of the video without

permission.

    Aquavits False and Defamatory Attacks
    on UBM and Its Products (See Eum Declaration, ¶ ¶ 18-21)

       Aquavit has a history of making false and defamatory attacks on EUM, UBM, and

UBM’s products.

       Aquavit always refers to UBM’s products as “counterfeit” and to UBM and EUM as

“counterfeiters.” It is well understood a counterfeit is a product sold under a trademark where

the trademark is registered in that country to another. Aquavit’s trademark for Aquagold is not

registered anywhere outside the U.S. except for Korea. UBM does not market its Aquagold mnd

to the U.S. and has not targeted Korea (except for recently after it obtained a registered Aquagold

trademark in Korea). Therefore, UBM is not a counterfeiter and UBM’s Aquagold mnd products

are not counterfeits. Aquavit’s accusations are false.

       But Aquavit admits that it sells its Aquagold mnd products in the EU where UBM has

registered Aquagold trademarks. That makes Aquavit a counterfeiter and it makes Aquavit’s




                                                  5
     Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 9 of 26




products counterfeits. UBM cannot be a counterfeiter in the EU or other countries where it owns

the registered trademarks.



       Aquavit has also made false and defamatory press releases against Eum and UBM. See

Eum Exhibit 3.


 Post Date   Post Heading       Source                      Comments
 May 28,     Police Requests    Post found in Aquavit’s     “Local authorities have been
 2019        Indictment of      own website                 investigating U-BioMed’s
             U-BioMed and       www.aquavitpharma.com       criminal activities since March
             CEO Nyunshik                                   this year.”
             Eum for                                        Not true. Aquavit Pharmaceutical
             Trademark                                      Inc. or Aquavit Life Sciences,
             Infringement &                                 Inc. made false allegations and
             Counterfeit                                    report to the Police. The police
                                                            investigated and to this date I
                                                            have not received any
                                                            communication from the Police
                                                            regarding any criminal activity
                                                            and to this date I have not been
                                                            indicted for anything
 March 27,   U-BioMed,          Post found on               A picture of a female and a male
 2019        Aquavit trade      securingIndustry.com,       with attire that identifies them as
             blows over         source of report is Aquavit “Police” are standing in front of
             counterfeit        Pharmaceuticals, Inc.       UBM’s booth at a conference.
             claims                                         Aquavit took that picture for the
                                                            purpose of spreading false reports
                                                            about UBM. The Police came to
                                                            ask questions, but quickly left as
                                                            there was no evidence of
                                                            wrongdoing.
                                                            “The US company [Aquavit] says
                                                            police seized products from U-
                                                            BioMed’s booth…” This is not
                                                            true, as there were no products
                                                            “seized” any time during or after
                                                            the conference, and until this day.
 March 16,   Police             Post found on               “U-BioMed has been illegally
 2019        Crackdown of       www.prlog.org, source is    manufacturing and selling
             Pirating           Aquavit Pharmaceuticals, counterfeit products under the
             AQUAGOLD           Inc.                        stolen trademark…”
             fine touch


                                               6
  Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 10 of 26




                                                       “Authorities have seized the
                                                       products from U-BioMed’s booth
                                                       in the 2019 KIMES
                                                       convention…”
                                                       Again, UBM did not illegally
                                                       manufacture or sell counterfeit
                                                       products; there were no products
                                                       seized by any authorities
October    Piracy Alert      Post found in Aquavit’s   “It has come to our attention that
21, 2016                     own website               an illegal Korean operator has
                             www.aquavitpharma.com     been marketing pirated copies of
                                                       AQUAGOLD® fine touchTM.
                                                       You may find trade names such
                                                       as Tappy Tok-Tok …”
                                                       “these counterfeit units are of
                                                       sub-par quality and do not follow
                                                       the same GMP standards our
                                                       company requires.”
                                                       UBM is not an illegal Korean
                                                       operator, does not sell or market
                                                       pirated copies of any product and
                                                       UBM products are not sub-par
                                                       quality
August     Aquavit           Post found in Aquavit’s   “This order requires Defendants:
13, 2020   Pharmaceuticals   own website               to discontinue all misleading
           , Inc. Secures    www.aquavitpharma.com     usage of images and videos
           Court Order on                              including celebrity Kim
           Compensatory                                Kardashian West video(s)…”
           Sanctions                                   The court has been misled into
           Against                                     believing that Plaintiff had the
           Counterfeiters                              rights to use the Kim Kardashian
                                                       videos and based on that ordered
                                                       Defendants to discontinue use of
                                                       the same.
                                                       “U-Bio Med was indicted for
                                                       criminal activity for trademark
                                                       infringement of AQUAGOLD in
                                                       South Korea in 2019 and both the
                                                       company and its CEO, Eum Nyun
                                                       Shik (a.k.a. Corea Eum), were
                                                       fined this year.”
                                                       Neither UBM nor I were indicted
                                                       for any criminal activity in Korea
                                                       and there were no fines issued
                                                       against UBM or myself.




                                          7
    Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 11 of 26




 Septembe    Aquavit            Post found in                “They [U-Bio Med and Nyun Shi
 r 8, 2020   Pharmaceuticals    www.biospace.com,            Eum a/k/a Neon-Sik Eum] were
             , Inc. Wins        source is Aquavit            also indicted for criminal activity
             Default            Pharmaceuticals, Inc.        for trademark infringement of
             Judgement          Also found in                AQUAGOLD in South Korea in
             Against            https://www.prnewswire.c     2019 and both the company and
             Counterfeiter      om/news-releases/aquavit-    its CEO were fined this year.”
                                pharmaceuticals-inc-wins-    Neither UBM nor I were indicted
                                default-judgement-           for any criminal activity in Korea
                                against-counterfeiter-       and there were no fines issued
                                301125786.html and           against UBM or myself.
                                Aquavit’s own website
 December European Union        https://www.prnewswire.c     “Aquavit Pharmaceuticals, Inc.
 10, 2020 Intellectual          om/news-                     ("Aquavit") received a decision
          Property Office       releases/european-union-     from the European Union
          Revokes               intellectual-property-       Intellectual Property Office
          Counterfeiter's       office-revokes-              (EUIPO) today that it has revoked
          Fake                  counterfeiters-fake-         the counterfeiter U-BioMed's
          AQUAGOLD®             aquagold-design-             falsely registered AQUAGOLD®
          Design                registration-and-orders-     design, originally created and
          Registration and      payment-to-aquavit-of-all-   owned by Aquavit.”
          Orders Payment        legal-fees-and-costs-        The EUIPO opinion did not use
          to Aquavit of         301190745.html;              any of those terms.
          All Legal Fees        https://www.cnweekly.co      “U-BioMed was also indicted for
          and Costs             m/news/state/european-       criminal activity for trademark
                                union-intellectual-          infringement of AQUAGOLD®
                                property-office-revokes-     in South Korea in 2019 and both
                                counterfeiters-fake-         the company and its CEO, Eum
                                aquagold-design-             Nyun shik (a.k.a. Corea Eum),
                                registration-and-orders-     were found guilty.”
                                payment-                     UBM or myself were not indicted
                                to/article_ecc415f4-deca-    for anything and we were not
                                5def-b83d-                   “found guilty” for anything
                                64b203a8b5ef.html;
                                source is Aquavit
                                Pharmaceuticals, Inc.


       The Sobin Chang Declaration (See Eum Declaration, ¶ ¶ 22-42)

       Sobin Chang submitted a declaration [Docket 215, “Chang Decl.”] as part of Aquavit’s

motion for sanctions. The Chang Declaration is loaded with falsehoods and baseless attacks on

Eum and his character.




                                              8
    Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 12 of 26




       Chang refers in Chang Decl. ¶ 7 to the “seriousness of counterfeiting a medical device in

the US.” UBM does not sell Aquagold mnd in the United States. Also, Aquavit sells only

.6 mm and .25 mm mnd. Those are Class I medical devices in the United States. Class I medical

devices are subject to the least amount of regulatory control and do not require a “510(k)”

application. In Korea, those mnds are not “medical devices”, but rather “beauty devices.” They

are skin care and beauty products that allow compositions to be delivered to the skin, just below

the skin surface. It is unclear what Class of “medical device” Chang refers to in her Declaration

with reference to “[C]ounterfeiting” of “medical devices” in the United States, since that does

not apply to UBM which does not sell Aquagold in the United States, and when she refers to

“[M]isbranding and adulteration.”

       Chang references Exhibit 73, a grant proposal submitted by UBM to a corporate support

organization named Daegu Techno Park in 2020. See Chang Decl. ¶ 9 and Exhibits 73 and 73a.

       The UBM proposal concerned future business with Skin Thesis involving the sale of mnd

products under Skin Thesis’s trademark Golden Cocktail® Facial. The proposal did not concern

the use of an Aquagold mark anywhere or anytime.

       Chang states that “Defendants used AQUAGOLD’s images and reputation” throughout

the UBM proposal. Chang Decl. ¶ 9. In fact, UBM used AQUAGOLD images to show that

UBM was experienced in the mnd business and that it could carry through with what was being

proposed. UBM’s proposal did not rely in any way on Aquavit’s reputation, nor would UBM

ever want to do so. UBM takes pride in its own products and its own reputation.

       Chang falsely translates the proposal by stating that UBM intended to “newly create and

advertise the current export-only-OEM brand (AQUAGOLD) into a new US brand Skinthesis

…” Chang Decl. ¶ 9 and Exhibit 73a. The quoted portion of the UBM proposal neither includes

nor implies “AQUAGOLD.” Chang did not advise the Court that she had added AQUAGOLD

to the quote. The addition of “AQUAGOLD” to the quote is false, misleading, and designed to

prejudice the Court. Chang is falsely stating that the UBM proposal is something it is not and

that UBM intends to do something unlawful which it would never do or propose to do.


                                                9
    Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 13 of 26




       Chang again falsely translates UBM’s proposal by adding “AQUAGOLD” to a quote

where it does not appear. According to Chang, the proposal states, “The device (AQUAGOLD)

has mostly been marketed to clinics/hospitals ….” Chang Decl. ¶ 9. The proposal refers to a

“device,” not to AQUAGOLD. This misrepresentation is likewise designed to mislead and

prejudice the Court.

       Chang again misquotes UBM’s proposal when she refers to an Aquagold image on page

2 that allegedly “claims to intend its use of AQUAGOLD for homecare with a skincare cosmetic

product, which violates the FDA regulation for misbranding and adulteration.” See Chang

Decl. ¶ 10 and Exhibits 73 and 73a. The image on page 2 of UBM’s proposal includes no such

statement of intent. No such intention is expressed anywhere in the UBM proposal. Chang’s

statement also does not make sense in that she admits that the UBM proposal concerned a

skincare cosmetic product as opposed to a medical product. Regardless, UBM complies with

FDA regulations which require Good Manufacturing requirements (GMP), labeling and quality.

       All the future activity described in the UBM proposal related to the distribution of

homecare mnd under the Skin Thesis trademark, not the Aquagold trademark. Such activity

included targeting customers interested in homecare, using Skin Thesis’s network of customers,

and advertising using Skin Thesis’s celebrity clients. The UBM proposal does not rely in any

way on any reputation of Aquavit.

       Chang refers to a conference photo at page 5 of UBM’s proposal that has some

background images of “Aquagold.” The point of including conference images in the UBM

proposal was to show that UBM attends conferences and can do so in support of its request for a

funding grant, but it did not have anything to do with Aquagold itself. The UBM proposal does

not market, promote, or try to sell Aquagold mnd, but rather seeks funding to market, promote,

and sell a product that is not marked “AQUAGOLD.”

       Chang alleges falsely that UBM was “indicted for trademark infringement in Korea and

was found guilty and fined.” UBM was never “indicted” and has not been found guilty and has

not paid any fine. It is not at all clear that that has to do with this case since it concerns conduct


                                                  10
    Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 14 of 26




in Korea and Korean law. It appears to nothing more than another attempt by Chang to prejudice

the Court.

       Chang misquotes the UBM proposal again by adding “AQUAGOLD” where it does not

appear. See Chang Decl. ¶ 13 and Exhibits 73 and 73a. She makes a representation that the

UBM proposal states at page 6, “Uploading English versions constantly on www.ubiomed.co.kr

and we are currently selling the product (AQUAGOLD) and new products on www.tappy.co.kr.”

The emphasized portion does not appear in the UBM proposal.

       In that same paragraph, Chang Decl. ¶ 13, Chang describes how the UBM proposal

describes UBM’s online marketing capabilities. That does not appear to have anything to do

with the issues here. The point being made in the UBM proposal is that UBM can carry out the

work for which it is seeking funding, and that is to market and sell a product having nothing to

do with Aquavit’s trademark.

       Chang refers to revenue projections UBM made in its proposal. Chang Decl. ¶ 14. UBM

made those projections based on the selling the Skin Thesis Golden Cocktail® Facial branded

products. The projections had nothing to do with Aquavit or Aquagold.

       Chang references Exhibit 75 relating to a request for refund that Aquavit made to UBM

in 2015. Chang’s descriptions and characterizations of the refund request are false.

       During 2014-2015, Chang kept requesting that UBM provide its technical specifications

and other technical documents detailing UBM’s mnd product. UBM declined to provide the

documents. During that time and before the refund request, Aquavit shared with Hail Co., Ltd.,

samples of UBM’s mnd product and whatever technical documents Aquavit had received from

UBM for the purpose of Hail making a copy of UBM’s mnd product. Aquavit also filed in

Korea a patent application in the name of Hail relating to mnd products.

       In July 2015, Aquavit completed its preparations for the export of mnd devices from

Korea. By August 2015, the registration of the U.S. “Aquagold” trademark was finalized.

Thereafter, Aquavit requested a refund from UBM based on allegedly defective mnd product.




                                                11
    Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 15 of 26




       The mnd product that Aquavit returned to UBM was not defective. Aquavit alleged that

the product had foreign substances and had variations of up to 0.1 mm in the needle lengths. The

allegations were merely an excuse for Aquavit to switch from UBM to Hail for the supply of

mnd. UBM has been selling mnd for many years and it has never had product returned by

anyone else. A company of the stature of Skin Thesis would not risk its reputation by selling

product from UBM if UBM’s products were not high quality.

       Neither the Chang Declaration nor the Aquavit refund request (Exhibit 75) provide

details or any information on the tests and/or procedures used on the UBM product. The

presence of some dust is technically unavoidable. Dust levels can be reduced but never

eliminated. UBM’s mnd products are made with very low and controlled dust levels. The

presence of hair would be an issue, but UBM’s manufacturing procedures do not allow for hair

to be on its mnd product when shipped. Aquavit does not explain what precautions it took to

avoid contamination of UBM’s product after it was received by Aquavit. The needle lengths

complained of were not a defect and were within normal manufacturing tolerances. There was

no quality control specification between Aquavit and UBM concerning variation in the length of

mnd needles or that said variation had to be within 15%. Such differences are not discernable

with the naked eye.

       UBM did not wish to argue with Aquavit at the time, so it received back the mnd product

shipment for a refund. UBM sent a replacement shipment that was carefully checked for defects

to ensure that none existed. After Aquavit returned that shipment to UBM, it was discovered that

Aquavit had not even opened the box and could not have conducted any inspection.

       Chang states that UBM “produces 500,000 devices per year.” Chang Decl. ¶ 17. Chang

obtained that number solely from a statement EUM made during a taped interview. At the time,

EUM was expressing his belief as to the quantities of product UBM could make. That quantity

assumed a steady high level of product purchases that would justify UBM in building up its

capacity to that annual level. UBM’s actual sales are far below that potential level. All of




                                                12
      Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 16 of 26




Chang’s calculations based on UBM’s potential are of no use here. See Chang Decl. ¶ ¶ 19-8-

22.

UBM’s Sales Data (See Eum Declaration, ¶ ¶ 51-54)

           The spreadsheet presented by Aquavit as Exhibit 36 includes all UBM sales of mnd

products (such as Tappy Tok-Tok, Aquagold, No name brand and OEM private label) during

2019 and through the date of the report in 2020. There are no hidden sales.

           There is a way to estimate sales that occurred before entry of the Preliminary Injunction

by using a combination of invoices and UBM’s inventory records. See Eum Exhibits 5 and 6.

UBM’s inventory records show the number of units added to and removed from inventory. The

units removed from inventory represent sales but also "samples” that were provided to customers

at no cost. The samples are identified as “sample,” by stating the name of conferences UBM

attended, and KOTRA (Korea Trade-Investment Promotion Agency) office, “CEO.” UBM’s

inventory records are a reliable estimate since units could not be sold unless and until they were

removed from inventory.

           Below is an Estimate of pre-June 21, 2019 sales, which should be subtracted from the

spreadsheet of all UBM sales of mnd products in 2019-2020 for purposes of calculating UBM’s

profits:



                                                         출고 수량
                                                                          단가 (USD)        금액 (USD)
      년도 (Year)        제품명 (name of product)            (Issued
                                                                         (Price)/product (Cost)
                                                        Quantity)
                      태피톡톡 (ea)
     2019년
                      Tappy Tok Tok
    (1월~6월
                      아쿠아골드 (Your time is
      19일
                      now) (ea) Aquagold (Your
   (January to
                      time is now)
    June 19,
      2019)



                                                   13
    Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 17 of 26




                  무지보틀 ODM (ea)
                  Blank Bottle ODM
                         합 계 (Total)



       The following list supplements the previously provided UBM sales of mnd products in

2020, which includes sales of October-December:

                                                 출고 수량
                                                               단가 (USD)             금액 (USD)
  년도 (Year)       제품명 (name of product)         (Issued
                                                              (Price)/product      (Cost)
                                                Quantity)
                 태피톡톡 (ea)
    2020년        Tappy Tok Tok
 (10월~12월)       아쿠아골드 (Your time is
  (October-      now) (ea) Aquagold (Your
  December)      time is now)
                         합 계 (Total)


The Skin Thesis Product Label

       The label for the Skin Thesis’s mnd product that appears as Plaintiff’s Exhibit 52 was

created mid-2020, before the cancellation of UBM’s European design mark that is listed as

No. 004396729-0001. Eum Decl., ¶ 55.


The Skinzgold Sale

       Aquavit alleges a private label sale of OEM mnd product to Skinzgold based on an

Instagram post in November 2019. It allegedly does not appear in the invoices. However, UBM

believes that all mnd sales in 2019-2020 have been included. See Exhibit 36. UBM collected all

of the invoices that could be found. There were no sales of OEM mnd product to Skinzgold in

2019-2020, especially, since Aquavit filed a lawsuit in 2019. Eum Decl., ¶ 56.




                                               14
           Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 18 of 26




       Alice Kim’s “Daily” Reports

               Aquavit states that it does not have “daily” reports from Alice Kim. Aquavit believes

       that such reports would identify additional sales. See Exhibit 57. Reports of sales by emails

       such as Exhibit 57 were not a way that UBM keeps track of sales and they are not reliable for

       that purpose. All of Alice Kim’s emails for 2019 to 2020 that exist have been produced.

       Aquavit has not stated whether it has reviewed all the email records for evidence of additional

       UBM sales outside of “daily” reports. Eum Decl., ¶ 57.


III.          PLAINTIFF’S ATTORNEY FEES ARE UNSUPPORTED,
              DUPLICATIVE, AND EXCESSIVE

               Plaintiff alleges that it incurred              in legal fees related to its contempt motion

       including during the sanctions phase of this action. Defendants’ total sales revenue for Aquagold

       devices during this action as calculated by Plaintiff is                                           [See

       Docket 214, Nevrivy Decl. ¶ ¶ 23 and 24]. That is              of Defendants’ revenues from

       Aquagold labeled devices.

               Defendants’ net profits on sales of Aquagold labeled devices during that period were

       only            . See analysis in section I, supra. By this measure, the attorney fees are not only

       excessive, but they are also abusive. What is truly remarkable is that these fees reflect legal

       work directed at a small company in South Korea that has not made any sales of Aquagold

       devices in the United States after entry of the first injunction. Id. It is difficult to believe that

       this case is based on Plaintiff’s United States trademark. It is also plain that Plaintiff’s alleged

       attorney fees grossly exceed any possible harm that the accused conduct by Defendants could

       cause to Plaintiff.

               At a minimum, the attorney fees to be considered for sanctions should be culled and

       reduced substantially to reflect the realities of this case.

               First, fees for work done before entry of the MPI should be excluded in their entirety.

       The initial preliminary injunction, based on Plaintiff’s ex parte representations to the Court, was


                                                          15
          Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 19 of 26




      overbroad and ignored Defendants’ Aquagold trademarks outside the U.S. Contempt of that

      injunction should not be under consideration. This is confirmed by the Court’s Order [Docket

      180] which is focused on the MPI.

             Second, many of the fees are for work other than contempt, for example, work on

      obtaining discovery from third parties like Facebook, YouTube, PayPal, foreign banks and other

      activities that are not directed at contempt of the MPI by Defendants. Another example is all the

      work on “takedown” requests on social media. Those were actions taken by the parties against

      each other, not through the Court, and not through any contempt process.

             Third, while many of the fees may involve some work related to contempt, the individual

      fees presented cover a lot more than that. For example, for many of the fee amounts the

      description of work on which the fee is based has been redacted without any way to allocate the

      portion of the fee related to contempt compared to the portion not related to contempt. Such fees

      should be disallowed.

             Fourth, a substantial portion of the work was duplicative. This resulted in part because

      Plaintiff is now on its fourth law firm. This also results from have more than one firm working

      on the same issues.

             Fifth, fees for time spent monitoring Defendants’ websites and social media should not

      allowed. That does not address contempt. Work on addressing alleged contempt after it has

      been found might be allowed.

             Sixth, some of the work, by itself, was excessive and did not reflect the needs of the case.

             A summary of the fees with these defects that should be disallowed is provided as

      Defendant Exhibit 1 to the Declaration of Thomas J. Vetter, submitted with the papers

      accompanying this brief.

IV.       DISCOVERY SANCTIONS ARE NOT WARRANTED

             Plaintiff requests that Defendants be sanctioned for taking an extra one and a half days to

      achieve full compliance with the parties’ abbreviated discovery. [See Docket 213 at 9]



                                                      16
    Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 20 of 26




        Sanctions are not warranted here because Plaintiff has not shown that Defendants have

acted in bad faith.

        The imposition of sanctions pursuant to a court's inherent authority is only warranted

"upon 'a particularized showing of bad faith,' which requires '[] clear evidence that the

challenged actions are entirely without color and are taken for reasons of harassment or delay or

for other improper purposes.'" Charles v. City of New York, No. 11 Civ. 2783, 2015 WL 756886,

at *3 (S.D.N.Y. Feb. 20, 2015) (quoting United States v. International Brotherhood of

Teamsters, 948 F.2d 1338, 1345 (2d Cir. 1991)).

        Moreover, while Plaintiff focuses on this short delay, it should be noted that Plaintiff has

delayed by not providing discovery that was requested by Defendants in July 2019. [See Docket

208].

        Defendants slightly overstepped the December 16, 2020, deadline for contempt

discovery. Defendants partially complied on December 16 and December 17, and fully complied

by the afternoon of December 18, about a day and a half after the December 16 deadline.

Defendants had technical issues around the time of the deadline while processing over 17,000

pages of documents. See Vetter Decl. Exh. 2. The technical issue persisted into the morning.

Vetter Decl. Exh. 3. Those documents were produced in the morning of December 17. Vetter

Decl. Exh. 4. The amended interrogatory answers identifying the Bates numbers of relevant

documents were served the following day since that could not be done until the Bates numbers

had been applied to the documents. These actions do not demonstrate bad faith on the part of

Defendants.

        There was no impact on Plaintiff from this short delay insofar as Defendants readily

agreed to add two days to Plaintiff’s deadline for filing its papers.

        The Court should also consider that Plaintiff did not comply with the December 16

deadline. Defendants’ did not receive Plaintiff’s production until midnight on December 17.

See Vetter Decl. Exh. 5.




                                                 17
     Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 21 of 26




        While Plaintiff complains that it has not received verified interrogatory answers from

 Defendants, Plaintiff still has not verified its answers to Defendants’ interrogatories that were

 served in 2019. See Vetter Decl. Exhs. 6 and 7. Meanwhile, Defendants have served Plaintiff

 with their verified interrogatory answers as amended with the Bates numbers of relevant

 documents.

        Plaintiff’s argument about Defendants’ confidentiality designations ignores that the issue

 has never been raised with the Court and that Defendants’ designations are warranted since

 essentially the entire production reveals confidential internal business information that should

 not be in the hands of an aggressive competitor like Plaintiff. The Confidentiality Stipulation

 and Order [Docket 90, ¶ 4] expressly contemplates this level of protection for sensitive

 commercial information.

        Plaintiff’s accusations against Defendants based on the parties’ September 4, 2020,

 “Proposal on Next Steps” [Docket 195] regarding abbreviated discovery and briefing has no

 merit at all. The starting point of the proposal was the service of abbreviated discovery requests.

 That was to be followed by a conference with the Court regarding any objections to the

 discovery requests, which did occur because there were objections, and that was to be followed

 by mutual productions and briefing.

        That process contemplated by the parties took longer than planned.

V.   THE DELETION OF THE AQUAGOLDUBIO INSTAGRAM ACCOUNT
     WAS NEITHER WILLFUL NOR HARMFUL
     SO THAT SANCTIONS ARE NOT WARRANTED

        This Court has been tasked with determining whether the deletion of UBM’s

 aquagoldubio Instagram account by defendant Nyeon-Sik Eum (“Eum”) in June 2020 was willful

 and whether sanctions should be imposed. As discussed below, the deletion of the account was

 not “willful” in the sense of trying to destroy evidence or to deprive Plaintiff of evidence. It was

 more an act of desperation taken without a scintilla of bad faith.




                                                  18
    Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 22 of 26




       By June 2020, Eum was overwhelmed with managing both the aquagoldubio IG account

and the tappytoktok IG account, including the need to address the disclaimers throughout. He

had attempted to maintain the accounts in parallel by adding the same content to both. The

accounts were a source of what seemed to be a never-ending stream of demands to make changes

to accommodate Plaintiff’s interpretation of the MPI. Eum Decl. ¶ ¶ 43-44.

       One day, he gave up and decided to be rid of it. He asked Alice Kim to delete the

account. The destruction of evidence was the furthest thing from his mind. He believed at the

time that it would be good to delete the account since Plaintiff kept complaining about it. So, it

made sense at the time that that both parties would be better off without it. Eum Decl. ¶ 44.

       Eum realized afterward that it was mistaken to delete the account. He tried to recover the

account shortly after it had been deleted but was not able to do so. After repeated tries by Eum

and one of his employees that were unsuccessful, he told Alice Kim, another of his employees,

that she did not have to try to recover the account since it would be a waste of resources, and

UBM was always busy. Eum Decl. ¶ 45.

       Eum was not aware of Instagram’s alleged policy of not permanently deleting content

from its backup computers until thirty days after deletion of an account. Eum Decl. ¶ 46. Also,

the Instagram statement at the bottom of Plaintiff’s Brief at page 7 does not say anything about

whether a deleted account may be recovered. It is a statement of what Instagram will do with

the data.

       Plaintiff’s makes unsupported allegations against Defendants concerning the value and

use of the “follower” and “following” profiles on Instagram. The fact is, Eum had little use for

that information except to “follow” a profile with the hope that profile would, in turn, “follow”

the aquagoldubio profile back. Eum Decl. ¶ 47.

       UBM did not do business through the IG accounts. When interest was expressed in an IG

account, Eum would ask for an email, and then any subsequent business would be conducted by

email rather than through IG. Therefore, any evidence relating to the aquagoldubio IG account

would reside in Defendants’ files and still be available for discovery. Eum Decl. ¶ 49.


                                                19
          Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 23 of 26




             It is also plain from all of Plaintiff’s filings that it keeps a very close eye on everything

      that was going on in the aquagoldubio account. Consequently, any claim by Plaintiff that the

      deletion of the account has denied it access to the postings that were on the account has no

      weight. That also is true because the postings in the aquagoldubio account were virtually

      identical to the postings in the still existing tappytoktok Instagram account.

VI.       COERCIVE SANCTIONS ARE NOT NECESSARY
          AND SHOULD NOT BE IMPOSED

             Judge Caproni ordered Defendants to discontinue all usage of the Kardashian video(s), to

      add disclaimers to Defendants’ YouTube channels and videos that referred to “Aquagold”

      without including a disclaimer, and to remove any suggestion of Defendants’ ownership of U.S.

      patents or other U.S.-based intellectual property rights as to AQUAGOLD. [Docket 180, p.4]

             Defendants have complied with that order. The Kardashian video has been removed, the

      YouTube channel videos that were captioned with “Aquagold” were removed or edited to

      remove “Aquagold” from the caption, and any suggestion that Defendants’ U.S. patents or other

      U.S.-based intellectual property rights covered “Aquagold” has been removed.

             Plaintiff now requests the imposition of coercive sanctions. But Plaintiff’s arguments in

      favor are bankrupt.

             Plaintiff acknowledges that Defendants removed the Kim Kardashian video, as ordered,

      but now says that Defendants have a snapshot from the video “showing Kim Kardashian’s use of

      Plaintiff’s AQUAGOLD to promote another product, the Golden Cocktail Facial.” [Docket 213,

      p. 52] Flat out, the snapshot does not show that Kim Kardashian is being treated with an Aquavit

      Aquagold device. The device in the photo is unidentified. There is no violation of the MPI in

      using this photo.

             In fact, Plaintiff obtained and used the Kim Kardashian video without the permission of

      Shin Thesis, the owner of the video. See Eum Decl. ¶ 11, Eum Exhs. 1 and 2. Plaintiff parlayed

      its dishonesty in using the video without permission into a weapon that it has been using

      wrongfully against Defendants for months. Id.


                                                       20
    Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 24 of 26




       Next, Plaintiff identifies an image of UBM’s Aquagold mnd device on UBM’s tappy

website without a disclaimer. This was a surprise to UBM. UBM has outsourced management

of the website to a third party. It appears that the third party slipped up and EUM did not catch

it. The issue has been fixed. Eum Decl. ¶ 50, Eum Exh. 4.

       Plaintiff points to an alleged display of a “figurative mark” on “package instructions” on

one of its sites. UBM does not understand what Plaintiff’s issue is. The MPI does not address

“figurative marks” and there is nothing about it in the Court’s Order [Docket 180]. If Plaintiff

has a problem with the use of a “figurative mark” in South Korea, then the place to raise it is in

South Korea under South Korean law. The MPI concerns the use of “Aquagold,” not what kind

of Aquagold mark is being used.

       Plaintiff next alleges erroneously that Defendants have not “added the required

disclaimers to their YouTube channel videos.” There were two videos at issue. One was

removed instead of adding a disclaimer. The second had the word “Aquagold” in its caption.

That caption was edited to remove the word “Aquagold.” Defendants brought their page into

compliance with the MPI.

       Last, Plaintiff alleges the Defendants’ have not removed what it considers to be a

“defamatory content news video about Plaintiff on Defendants’ website.” Plaintiff’s problem

with the video is not that it violates the MPI, but that it recites facts about how Plaintiff took

Defendants’ confidential technology and converted it to its own use. As stated in UBM’s

counterclaims against Plaintiff [Docket 129]:

               31.     Within two years after signing the EWLA, Plaintiff
               disclosed UBM’s confidential design, manufacturing, and other
               information for UBM’s microneedle devices to third party
               manufacturer “Hail” and began to purchase copies of UBM’s
               original microneedle devices from Hail instead of UBM.

               32.     By selling microneedle device copies supplied by Hail with
               the benefit of UBM’s confidential design, manufacturing, and
               other information, instead of selling original devices supplied by
               UBM, Plaintiff has been enriched at the expense of UBM, and



                                                  21
           Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 25 of 26




                        equity and good conscience militate against permitting Plaintiff to
                        retain that benefit.

                The fact that Plaintiff needs to reach so far afield in its effort to find some violation of the

       MPI illustrates that there are virtually none. Compulsory sanctions would serve no purpose.


VII.       CONCLUSION
                Plaintiff should not receive more than          in compensation based on Defendants’ net

       profits from sales they derived by violating the MPI. The attorney fees sought by Plaintiff are

       largely unsupported, duplicative, and excessive and should be drastically reduced to conform

       them to the realities of this case. Discovery sanctions should not be awarded, Defendants’

       deletion of the aquagoldubio Instagram account should be found to be non-willful and without

       harm to Plaintiff so that sanctions should not be imposed. Coercive sanctions are unnecessary

       because there is virtually nothing left to be done by Defendants for compliance with the MPI and

       they should not be imposed.


                                                            Respectfully submitted,

       Dated:      February 8, 2021                         /s/ Thomas J. Vetter
                                                            Thomas J. Vetter (TV 0364)
                                                            LUCAS & MERCANTI, LLP
                                                            30 Broad Street
                                                            New York, NY 10004
                                                            Email: tvetter@lmiplaw.com
                                                            Tel.: (212) 661-8000
                                                            Attorneys for U-Bio Med, Inc. and
                                                            Nyeon-Sik Eum




                                                          22
    Case 1:19-cv-03351-VEC-RWL Document 227 Filed 02/11/21 Page 26 of 26




                            IN THE UNITED STATE DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                   )
 AQUAVIT PHARMACEUTICALS, INC.                     )
                                                   )
                                  Plaintiff,       )
                                                   )
                     v.                            )       NO. l:19-cv-3351-VEC-RWL
                                                   )
 U-BIO MED, INC.                                   )
 GLOBAL MEDI PRODUCTS, and                         )
 NYUN SHI EUM aka NYEON-SIK EUM,                   )
                                                   )
                                  Defendants.      )
                                                   )



                                 CERTIFICATE OF SERVICE

       I certify that a copy of foregoing DEFENDANTS’ OPPOSITION TO PLAINTIFF’S

MOTION FOR SANCTIONS was served on February 9, 2021, at 4:07 a.m. via electronic mail

addressed to counsel for Plaintiff as follows:


                                       Daniel J. Nevrivy
                                       Nevrivy Patent Law Group P.L.L.C.
                                       1000 Potomac Street, NW Suite 200
                                       Washington, D.C. 20007
                                       dnevrivy@nevrivylaw.com



                                                 /s/ Thomas J. Vetter
                                                     Thomas J. Vetter




       {00543179 }
